Per Curicm.

The trial court found, and the finding is justified and accepted
by us, that the differences and difficulties which existed between the parties were not'the fault exclusively of either party or beyond intelligent resolution by them and did not justify a separation. The court was also warranted in its finding that there was no real abandonment in this case or lack of good faith in defendant’s offer to return.
The judgment of the court thus contemplated that the parties would be reunited and that a mutual good faith effort would he made to re-establish and maintain their marriage relationship. This obviously has not been done and we find instead that the parties two and a half years later are arguing pro and con on an appeal from the judgment.
We are not informed as to what has transpired in the meantime and as to what effort, if any, either party has made to restore the marriage relationship. But for aught that appears, what the trial court observed and said at the time of decision is equally applicable today.
The judgment is affirmed with the hope that both parties will still, recognize their marriage responsibilities and undertake a reconciliation and resumption in full of the marriage relationship. If either party is not willing to assume his or her share in this undertaking, he or she must assume the responsibility for continuation of the rupture. If neither party wishes to resume the marital relationship, the incidents can only be left as they are.
The judgment appealed from should be affirmed, without costs.
Peck, P. J., Dore, Cohn, Callahan and Botein, JJ., concur.
Judgment unanimously affirmed.